U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM N-23C-3 Notification of Repurchase Offer PURSUANT TO RULE 23C-3 (17 CFR 270.23C-3) 1. Investment Company Act File Number Date of Notification 811-21306 June 3, 2014 2. Exact name of investment company as specified in registration statement: FRANKLIN MUTUAL RECOVERY FUND 3. Address of principal executive office: (number, street, city, state, zip code) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2702 4. Check one of the following: A. [X] The notification pertains to a periodic repurchase offer under paragraph (b) of rule 23c-3. B. [ ] The notification pertains to a discretionary repurchase offer under paragraph (c) of rule 23c-3. C. [ ] The notification pertains to a periodic repurchase offer under paragraph (b) of rule 23c-3 and a discretionary repurchase offer under paragraph (c) of rule 23c-3. By /s/ Peter A. Langerman Peter A. Langerman President (Title) FRANKLIN TEMPLETON INVESTMENTS LOGO Franklin Templeton Investor Services, LLC 100 Fountain Parkway St. Petersburg, FL 33716-1205 tel. 800/632.2301 franklintempleton.com June 3, 2014 Dear Valued Shareholder: I am writing to inform you that the next quarterly repurchase offer of the Mutual Recovery Fund (“Fund”) that begins June 3, 2014 and ends June 27, 2014 at 1:00 p.m. Pacific Time (the Repurchase Request Deadline) as described in the enclosed Repurchase Offer Request Form . The Fund’s repurchase offer (or “tender offer”) is for cash up to 15% of its outstanding shares. The purpose of this repurchase offer is to provide the Fund’s shareholders with a way to sell their shares at the net asset value (NAV) of the appropriate share class. Shares may normally be repurchased by the Fund only during one of the Fund’s regular quarterly repurchase offers. If you would like to sell shares of the Fund this quarter, we must receive a telephone or online redemption request (if eligible), the properly completed Repurchase Offer Request Form , or a Notice of Guaranteed Delivery by the Repurchase Request Deadline. All requests for repurchase of shares during this period will be processed after that time. You may sell your shares at NAV on the Repurchase Pricing Date, subject to the terms of the repurchase offer, if you do one of the following by the deadline: 1. Ask your financial advisor to make the repurchase request for you through his/her affiliated securities firm. 2. Make a telephone or online redemption request. Generally, requests to tender shares with a value of $100,000 or less may be made over the phone or online provided you do not hold share certificates and you have not changed your address within the last 15 days. 3. Complete the enclosed Repurchase Offer Request Form and return it (with related share certificates you have, if any) to arrive at Franklin Templeton Investor Services, LLC (“Investor Services”) by the deadline. 1 4. Complete and submit a Notice of Guaranteed Delivery by the deadline and send follow-up documents as described in the Repurchase Offer Request Form . 1 If you do not want to sell your shares at this time, simply disregard this letter. We will contact you again next quarter. If you have any questions, please contact your financial advisor, refer to the enclosed Repurchase Offer Request Form or call Shareholder Services at (800) 632-2301. Sincerely, Franklin Templeton Investor Services, LLC /s/BETHANY S. HENDRICKS Bethany S. Hendricks Vice President continued on reverse 1. If you have an FTB&T employer sponsored retirement plan account and wish to take a distribution by selling shares, you must complete a distribution request form and send it with the completed Repurchase Offer Request Form . The distribution request form must contain all necessary signatures and must be received in advance of the Repurchase Request Deadline. Please contact Franklin Templeton Retirement Services at (800) 527-2020 for a distribution request form and further instructions. Important Information about Tendering Your Mutual Recovery Fund Shares The repurchase offer is not on a first-come, first-served basis, so you may make an online or telephone redemption request (if eligible) or submit the necessary forms to have your shares repurchased at any time up until the Repurchase Request Deadline. You have until the deadline to withdraw your request for repurchase or change the number of shares you are tendering. All classes of fund shares are considered a single class in allocating repurchases under each repurchase offer. This means that if shares are repurchased on a pro rata basis, the number of repurchased shares of a given class may not amount to the percentage of the Fund’s outstanding shares represented by the outstanding shares of such class. The Fund will not charge you a fee to repurchase your shares. However, Class C shares and certain Class A shares that you held for less than 18 months are subject to a 1% early withdrawal charge. The Fund’s prospectus describes the early withdrawal charge for each class of shares and the various circumstances in which the charge, or a waiver of the charge, applies. If a waiver applies to you, please indicate the basis for the waiver on the Repurchase Offer Request Form that you complete and submit to have your shares repurchased. You may make a repurchase request in one of the following ways, depending on how your shares are recorded for purposes of ownership and other circumstances: How You Own Your Shares What to Do What to Submit Where to Send Your Form and/or Certificates You own shares in your own name in an account directly with the Fund, and there is time for Franklin Templeton Investor Services, LLC (Investor Services) to receive an online or telephone redemption request (if you’re eligible), or completed forms by the deadline. If eligible, log in to franklintempleton.com to request an online redemption. OR If eligible, call (800) 632-2301 to request a telephone redemption. OR Complete, sign and mail the Repurchase Offer Request Form . Normally, share certificates are not issued, and you will not have received any. However, if you do hold share certificate(s), you must submit them, properly endorsed, for the shares you want the Fund to repurchase. Mail to: Franklin Templeton Investor Services, LLC P.O. Box 33030 St. Petersburg, FL 33733-8030 You own shares in your own name in an account directly with the Fund, and there is not time for Investor Services to receive, by the deadline, completed forms and other documents that will be provided to you. If eligible, log in to franklintempleton.com to request an online redemption. OR If eligible, call (800) 632-2301 to request a telephone redemption. OR Contact your financial advisor or Franklin Templeton for a Notice of Guaranteed Delivery form. Complete, sign and deliver this form, in person, to a Franklin Templeton Customer Service Center, or send it by overnight mail. This notice must be signed by a brokerage firm or financial institution that is a member of a securities-approved medallion program. This signed notice is the only document that must reach Investor Services by the deadline. Within five New York Stock Exchange trading days after Investor Services receives the Notice of Guaranteed Delivery , Investor Services must receive your completed Repurchase Offer Request Form and accompanying documents described in this letter, including, if applicable, any share certificate(s) you hold, properly endorsed, for shares you want the Fund to repurchase. Deliver in person to a Franklin Templeton Customer Service Center. OR Send it overnight mail to: Franklin Templeton Investor Services, LLC 100 Fountain Parkway St. Petersburg, FL 33716-1205 You own shares through an account or plan with a brokerage firm or other financial institution. Complete the repurchase form(s) you receive from the brokerage firm or financial institution. If applicable, any share certificate(s) you hold, properly endorsed, for shares you want the Fund to repurchase. Mail or deliver to your brokerage firm or financial institution. 471 LSHTO [06/14] If you choose to tender your shares at this time: Return to: • You may be eligible for telephone/online redemptions if your Franklin Templeton Investor Services, LLC request to tender is for a value of $100,000 or less. Please contact PO Box 33030 your financial advisor or Franklin Templeton for more information. St. Petersburg, FL 33733-8030 or Overnight Delivery/Certified or Registered Mail: Franklin Templeton Investor Services, LLC • Complete this form and return it to us. 100 Fountain Parkway St. Petersburg, FL 33716-1205 TO: MUTUAL RECOVERY FUND Please repurchase the shares designated below at a price equal to their net asset value per share on the Repurchase Pricing Date (as defined on page 4). By asking Mutual Recovery Fund (Fund) to repurchase shares, I(we) accept the Fund’s repurchase offer as provided in this form, the accompanying cover letter and the Fund’s prospectus. REGISTERED SHAREHOLDER(S) (Please print names exactly as registered.) Print name Daytime phone number Print name Account number Print name SHARES TENDERED (Please check and complete one.) Partial tender n Please repurchase shares from my(our) account. Full tender n Please repurchase all shares from my(our) account. Dollar amount ¨
